Citation Nr: 9912168	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  97-14 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for amputation of the 
left fifth toe and metatarsal head.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to a compensable evaluation for hemorrhoids.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1958 to August 
1960, and from November 1961 to August 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision by the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In November 1998 the Board remanded the case to the RO for 
additional development.

In March 1999 the veteran testified at a video conference 
hearing before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.

The Board notes that in correspondence dated in March 1999 
the veteran withdrew an appeal as to the issue of entitlement 
to service connection for status post left hip arthroplasty.  
Therefore, the issues listed on the title page of this 
decision are the only issues presently before the Board on 
appeal.

The issue of entitlement to service connection for amputation 
of the left fifth toe and metatarsal head is addressed in a 
remand order at the end of this decision.


FINDINGS OF FACT

1.  The claim for service connection for a left knee disorder 
is not supported by cognizable evidence showing that the 
claim is plausible or capable of substantiation.

2.  All relevant evidence necessary for an equitable 
disposition as to the issue of entitlement to a compensable 
rating for hemorrhoids has been obtained.  

3.  Medical evidence demonstrates that the veteran's 
hemorrhoid disorder is presently manifested by grade I 
hemorrhoids with no abnormality of the bowel wall and 
negative occult blood study, without evidence of large or 
thrombotic hemorrhoids which are irreducible or with 
persistent bleeding or fissures.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for a left knee disorder.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for a compensable rating for the veteran's 
hemorrhoid disorder have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991);  38 C.F.R. §§ 4.7, 4.114, Diagnostic 
Code 7336 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claim
Criteria

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 
1991);  38 C.F.R. § 3.303 (1998). 

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that the 
chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service or during an applicable 
presumptive period and still has such condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  

The Court has held that a well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  


The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  

The Court has also held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 
(1992);  see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).  

Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a) (West 1991); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  See 
Grottveit, 5 Vet. App. at 93 (Court held that lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded);  see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995) the Court 
reaffirmed these holdings, stating in order for a claim to be 
well grounded there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).





When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. §§ 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Factual Background

Service medical records are negative for complaint or 
treatment for any left knee disorders.  The veteran denied a 
history of knee disorders in a June 1962 report of medical 
history provided in conjunction with a separation 
examination.  

In a July 1996 statement the veteran, in essence, requested 
service connection for a left knee disorder.  

Post-service medical records are negative for complaint or 
treatment for any left knee disorders.

At his video conference hearing, the veteran testified that 
he injured his left knee during active service, but could not 
recall how the injury occurred.  Transcript, p. 2 (March 
1999).  He stated that he received treatment for the injury 
on more than one occasion during service, and that after 
service he was treated by his grandfather.  Tr., p. 3.  

Analysis

Based upon the evidence of record, the Board finds competent 
medical evidence has not been submitted which demonstrates a 
present left knee disability as a result of an injury or 
disease incurred in or aggravated by active service.  The 
Board notes that the veteran's service medical records are 
negative for complaint or treatment for any left knee 
disorders.  

The only evidence of a left knee disorder related to active 
service is the veteran's own opinion.  While he is competent 
to testify as to symptoms he experiences, he is not competent 
to provide a medical opinion because this requires 
specialized medical knowledge.  Grottveit, 5 Vet. App. at 93;  
Espiritu, 2 Vet. App. at 494.  Consequently, the Board 
concludes the veteran has not submitted evidence of a well-
grounded claim for service connection for a left knee 
disorder.  See 38 U.S.C.A. § 5107(a).

The Board further finds that the veteran has not indicated 
the existence of any additional evidence that would well 
ground this service connection claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997);  Epps v. Brown, 9 Vet. App. 341, 
344 (1996),  aff'd sub nom Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

As the veteran's claim for service connection for a left knee 
disorder is not well grounded, the doctrine of reasonable 
doubt has no application to his case.

Compensable Rating Claim
Criteria

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1998).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury is prohibited.  38 C.F.R. § 4.14 (1998).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (1998).

The Ratings Schedule provides that hemorrhoids, external or 
internal, with persistent bleeding and secondary anemia or 
fissures, warrant a 20 percent rating; with large or 
thrombotic, irreducible and with excessive redundant tissue, 
evidencing frequent recurrences, 10 percent; and with mild or 
moderate symptoms, 0 percent.  38 C.F.R. § 4.114, Diagnostic 
Code 7336 (1998).

In exceptional cases where evaluations provided by the 
Ratings Schedule are found to be inadequate, an 
extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b)(1) (1998). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. §§ 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Factual Background

Service medical records include a June 1960 report of medical 
history which noted mild external hemorrhoids with a small 
anal fissure.  The veteran's June 1960 separation examination 
revealed external hemorrhoids with occasional bleeding.  A 
June 1962 separation examination found a normal anus and 
rectum.

VA hospital records show the veteran underwent incision and 
drainage of a perirectal abscess in November 1995.  The 
report shows the lesion was healed prior to discharge.  

VA medical records dated in April and June 1996 show the 
veteran complained of problems with his hemorrhoids.  Records 
dated in September 1996 noted multiple hemorrhoids with 
normal tone.  An occult blood stool test was negative.  There 
were no masses or lesions.

VA hospital records dated in June 1997 included a diagnosis 
of anemia during a period of hospitalization related to the 
veteran's rehabilitation for left total hip arthroplasty.  
The report is negative for a hemorrhoid disorder.

During a VA examination in July 1997, the veteran reported he 
had experienced severe constipation and bleeding which had 
been more pronounced over the past 5 to 6 years.  The 
examiner noted grade I hemorrhoids, with normal sphincter 
tone.  

There was no evidence of abnormality to the bowel wall.  An 
occult blood study was normal.  The diagnoses included a 
history of hemorrhoids since 1959 treated symptomatically 
since that time with slow progression causing bleeding and 
pain.  A double contrast barium enema study was normal.  No 
polyps were identified.  

At his video conference hearing in March 1999, the veteran 
testified that he was presently receiving stool softener and 
plastic gloves from VA to treat his hemorrhoids.  Tr., p. 5.  
He stated that he went to the VA clinic approximately every 6 
months for supplies and a check up.  Tr., p. 6.  He stated 
that his hemorrhoids were painful and itched, but that they 
only bled when he drank wine, which was not very often.  Tr., 
pp. 8-9.  

Analysis

Initially, the Board notes that the veteran's compensable 
rating claim is found to be well-grounded under 38 U.S.C.A. 
§ 5107(a).  In general, an allegation of increased disability 
is sufficient to establish a well-grounded claim seeking an 
increased evaluation.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  The Board is also satisfied that all relevant 
facts have been properly developed, and that no further 
assistance is required in order to satisfy the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

In this case, medical evidence demonstrates that the 
veteran's hemorrhoid disorder is presently manifested by 
grade I hemorrhoids with no abnormality of the bowel wall and 
negative occult blood study.  There is no recent evidence of 
large or thrombotic hemorrhoids which are irreducible, or 
persistent bleeding or fissures.  The June 1997 diagnosis of 
anemia is not shown to have been related to the veteran's 
hemorrhoid disorder.  Therefore, the Board finds that the 
veteran's present hemorrhoid disorder represents no more than 
a mild or moderate disability and that a compensable 
disability rating is not warranted.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7336.

The record reflects the RO considered and declined to refer 
the case for consideration of an extraschedular evaluation.  
Based upon a review of the evidence, the Board finds that the 
regular schedular standards applied in this case adequately 
describe and provide for the veteran's disability level.  See 
38 C.F.R. § 3.321(b).  

The veteran's report that he experienced rectal pain and 
itching while employed as a master plumber is not persuasive 
of marked interference with employment.  There is no evidence 
of frequent periods of hospitalization related to this 
disorder.  Therefore, the Board finds the evidence of record 
does not demonstrate any unusual or exceptional circumstances 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher rating. 

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds the preponderance of the evidence is against 
the claim for a compensable rating.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for a left knee disorder, 
the appeal is denied.

Entitlement to a compensable evaluation for hemorrhoids is 
denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In this case, the Board notes that the veteran's claim for 
service connection for amputation of the left fifth toe and 
metatarsal head is found to be well-grounded under 38 
U.S.C.A. § 5107(a) (West 1991).  VA medical examination in 
July 1997 found the veteran's service-connected plantar 
callous under the head of the left fifth metatarsal required 
frequent treatment until the fifth toe was removed in 1996.

The Board also notes, however, that a July 1997 VA podiatry 
examination found the veteran's left fifth toe amputation was 
secondary to a nail puncture wound with contributory causes 
of alcohol abuse and diabetes.  The Board finds that 
additional development is warranted to reconcile these 
diagnoses.

VA has a statutory duty to assist the appellant in the 
development of evidence pertinent to a well-grounded claim.  
38 U.S.C.A. § 5107(a);  see also Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  The fulfillment of the statutory duty to 
assist includes providing additional VA opinions by a 
specialist which takes into account the records of prior 
medical treatment so that the evaluation will be a fully 
informed one.  See Hyder v. Derwinski, 1 Vet. App. 221 
(1991);  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).



In addition, the Board notes that in a November 1996 
statement the veteran indicated treatment for a puncture 
wound to the left foot from March to June 1993.  However, the 
records associated with that treatment are not included in 
the claims file.  The veteran's statements also indicate that 
he received treatment for this disorder at a VA medical 
facility.  Generally, VA medical records are held to be 
within the Secretary's control and are considered to be a 
part of the record.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).  Therefore, the Board finds the records of this 
treatment, if available, should be associated with the record 
prior to appellate review.

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1998).

Accordingly, the case is remanded for the following:


1.  The veteran should be allowed to 
submit additional information in support 
of the issue on appeal.  All pertinent 
evidence received should be associated 
with the claims file.

2.  The RO should obtain copies of all VA 
and Non-VA medical treatment records 
relevant to the veteran's claim for 
service connection for amputation of the 
left fifth toe and metatarsal head, 
including all records related to 
treatment from March to June 1993.  All 
pertinent evidence received should be 
associated with the claims file.

3.  Thereafter, the veteran's claims file 
should be reviewed by a VA podiatrist, or 
other appropriate specialist, for an 
opinion as to the relationship, if any, 
between the veteran's left fifth toe 
amputation and his service-connected left 
foot plantar callous.  The claims folder 
and a copy of this remand must be made 
available to and reviewed by the 
examiner.  The examiner is requested to 
reconcile any opinion provided with the 
July 1997 VA medical opinion.  

4.  The RO should then review the claims 
file to ensure that the above requested 
development has been completed in full.  
In particular, the RO should ensure that 
the requested opinion is responsive to 
and in compliance with the directives of 
this remand and, if not, the RO should 
implement corrective action.  Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should review the 
record and re-adjudicate the issue on 
appeal.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO.


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

